          Case 7:20-cr-00173-NSR Document 9 Filed 05/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x
UNITED STATES OF AMERICA,                                 REPORT AND
                                                        RECOMMENDATION
                        Plaintiff,

                -v-                                     20 Cr 173 (NSR)(LMS)

ANTONIO NIKC,

                        Defendant(s)

---------------------------------x

         TO:    The Honorable Nelson S. Roman, United States District Judge:

         This written Report and Recommendation is respectfully submitted to report that on

March 3, 2020, the above-noted defendant entered a guilty plea in this matter, as set forth in

the transcript of the plea proceeding, which is transmitted with this written Report and

Recommendation. In accordance with my oral Report and Recommendation at the close of

the plea proceeding, I respectfully report that the plea accords with the requirements of Rule

11 of the Federal Rules of Criminal Procedure, and I further recommend that Your Honor

adjudge the defendant guilty of the offense(s) to which a guilty plea was offered.

Dated:          May 20, 2020
                White Plains, New York


                                                     Respectfully submitted,




                                                     Lisa Margaret Smith
                                                     United States Magistrate Judge
